Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: Battery Charging System . 
Claim Objections
Claim 1 is objected to because of the following informalities: line 10: please amend “conductive arms” to “conductive charging arms” to maintain antecedent consistency with line 3.
Claim 4 is objected to because of the following informalities: lines 12 and 18: please amend “conductive arms” to “conductive charging arms” to maintain antecedent consistency with line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath et al. US 20150314695.
Regarding claim 1, McGrath discloses a charging system [Fig. 2, vehicle-side charging system 108], comprising: 
at least one motor [par. 0044]; 
conductive charging arms [Fig. 3, charge bars 301a, 301b and 301c] rotatably coupled to the at least one motor [pars. 0038, 0044]; 
a controller [Fig, 10, computer system 1001] operably coupled to the at least one motor and configured to control the at least one motor to rotate the conductive charging arms [par. 0093, 0038]; and 
a sensor [e.g. RFID] operably coupled to the controller and configured to sense presence of a powered device [Fig. 7, charging station-side system 700] and provide a signal to notify the controller of the presence of the powered device [par. 0092]; wherein, 
in response to receiving the signal notifying of the presence of the powered device, the controller controls the at least one motor to rotate the conductive arms to positions of electrical charging contact with the powered device [par. 0092].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. US 20150314695.
Regarding claim 3, McGrath discloses the charging system of claim 1, but is silent on: wherein the at least one motor includes a respective stepper motor operably coupled to each of the conductive arms. 
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. Utilizing a stepper motor with a charging-arm is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize one or more stepper motor(s) in place of McGrath’s explicitly disclosed motor (par. 0044) for the benefit of controlling the movement of the McGrath’s charging bars with granularity and precision.
Allowable Subject Matter
Claims 4 and 5 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “first and second conductive charging arms rotatably coupled to the first and second motors, respectively; 
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest, “wherein the powered device is a drone powered by a rechargeable battery; and wherein the positions of electrical charging contact include electrical connections to terminals of the rechargeable battery” as recited in claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859